                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

GREGORY WHITE,                                 *               Case No. 3:85-cv-25

       Petitioner,                             *
                                                               District Judge Walter H. Rice
-v-                                            *               Magistrate Judge Michael R. Merz

WARDEN, London Correctional                    *
Institution
                                               *
       Respondent.


                                      DEFICIENCY ORDER


       This case is before the Court on Petitioner’s filing of a Notice of Appeal (ECF No. 69)

which was not accompanied by the appellate filing fee of $505.00.

       Pursuant to McGore v. Wrigglesworth, 114 F. 3d 601 (1997), it is hereby ORDERED that

Petitioner pay the filing fee of $505.00 not later than April 15, 2019, to the Clerk of this Court, OR

file by that date with the Sixth Circuit a motion to proceed on appeal in forma pauperis.

       Failure to pay the filing fee or file a motion to proceed in forma pauperis with supporting

documents with the Sixth Circuit (1) may result in dismissal of the appeal for failure to prosecute

and (2) will result in this Court’s assessing the entire filing fee against Petitioner. If the appeal is

dismissed for failure to prosecute, it will not be reinstated despite subsequent payment or filing of

the in forma pauperis application.

       The Clerk shall certify a copy of this Order to the Sixth Circuit Court of Appeals.

March 26, 2019.                                               s/ Michael R. Merz
                                                             United States Magistrate Judge
